Pee Cubiam.
These cases were tried together in the court below and resulted in verdicts for the defendant by direction of the learned trial judge. The plaintiffs appeal and urge as cause for reversal that there was error in this judicial ruling.
The actions were to recover damages for personal injuries received in a collision between an automobile in which plaintiffs were riding and an automobile of the defendant. The proofs showed that the plaintiffs were driving northward on ‘Marlton pike toward Camden, intending to cross the Crescent Boulevard which it intersects at right angles. When the driver of the car reached the southerly edge of the boulevard Tie stopped and waited until several cars had passed by; looked again, first to the left and saw an automobile about *124one square away; looked to the right and saw defendant’s car about two squares away. He then proceeded to cross. When half way across he observed defendant’s car still a square distant. When he reached within a foot or two of the northerly side of the boulevard his car was struck in the rear right side by defendant’s car.
On such proofs it was error to direct verdicts in favor of the defendant. There was ample proof that the defendant failed to observe the rights of the plaintiffs and that he was in consequence guilty of negligence.
The judgments are reversed.